DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/12/2022 for application number 15/931,200 has been entered. 

In the application,
Claims 1-21 are pending and being considered. 
Claims 1, 10-12 and 20-21 are independent. 
Claims 1, 10-12, 16 and 20-21 are amended. 
Claims 1- 21 are rejected. 

Information Disclosure Statement


The information disclosure statement (IDS) submitted on 09/08/2022 was filed on or after the mailing date of the application no.15/931,200 filed on 05/13/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of Applicant’s IDS form 1449 filed on 09/08/2022 is attached to the instant office action.

Response to Arguments/Remarks
Applicant’s arguments/remarks, filed on 09/12/2022, have been fully considered and are rendered moot in view of new grounds of rejection outlined below, which were necessitated by the applicant’s amendment. The argument does not apply to the current art(s) being used. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent claims 1, 10-12 and 20-21, the claims recite limitation “retrieve event input data for the event, a sequence number for the event, a persisted event signature for the event, and a prior event signature for an immediately prior event”, which is not clearly described in the specification and/or drawings (Figs. 1-14B). The specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Under BRI, the specification Para. [0082 and 0170] only describes that “the input data and sequence number of next event are hashed with the event signature from prior event, wherein the prior event comprises the event immediately prior to the selected next event from the list of events retrieved from aggregate N-1 in 512”, and does not include description of as “how” it is determined that the prior event signature is being retrieved from an immediately prior event. Therefore, the disclosure lacks on written description on algorithm that determines to retrieve a prior event signature from the immediately prior event. Thus, the claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement(s) as introducing new matter. 
Dependent claims 2-9 and 13-19 are likewise rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement(s) since they depend on and/or carries the deficiencies of the parent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites limitation “retrieve event input data for the event, a sequence number for the event, a persisted event signature for the event, and a prior event signature for an immediately prior event”, in lines 9-11 of the claim. The limitation “retrieve …a persisted event signature for the event, and a prior event signature for an immediately prior event” as recited in the claim is indefinite because it is unclear as “how” the persisted event signature and/or the prior event signature for an event can be retrieved when N being an integer is equal to one. Therefore, clarification is required.
Regarding independent claims 10-12 and 20-21, the claims are rejected for the same reasons as mentioned above for the independent claim 1.
Dependent claims 2-9 and 13-19 are likewise rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as being indefinite since they depend on and/or carries the deficiencies of the parent claims.

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 5, 7, 9-16, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dayan; Tal (US 2012/0023221 A1; Filed with IDS), hereinafter (Dayan), in view of Kress et al. (US 2021/0334769 A1; Filed on April 22, 2020), hereinafter (Kress), and further in view of Andrew Sutton and Reza Samavi (Blockchain Enabled Privacy Audit Logs; Springer International Publishing AG 2017; Filed with IDS), hereinafter (Andrew).

Regrading claim 1, Dayan teaches a system for querying a state of an aggregate N (Dayan, Para. [0007], discloses a processing system to filter and aggregate selected ones of the plurality of events (i.e., aggregate N) stored in the event repository based upon a query), comprising an interface configured to (Dayan, Para. [0007], discloses that the processing system comprises a query engine module (i.e., interface)): receive request to query the state of the aggregate N, wherein the aggregate N comprises an aggregate that has N events (Dayan, Para. [0032], discloses that the query engine 208 may receive a query and consult the event repository 202 and system information (metadata) 210, and as disclosed in Para. [0007], to filter and aggregate selected ones of the plurality of events (i.e., N events) stored in the event repository based upon the received query, and to output the filtered and aggregated events for presentation to a user), N being an integer equal to or greater than one (Dayan, Fig. 2A and Para. [0033], discloses that, in block 226, event aggregation is performed after the query engine 208, in block 222, selects events (i.e., N events) that are relevant to the query and ignores the ones that are not. For example, if there are events representing that 8,000 servers out of 10,000 have power down, the aggregation means replacing or augmenting the 8,000 events (herein aggregating the 8,000 events represents the number of events ‘N’ being an integer (8,000) which is greater than one) with an event to the effect that 80% of the servers have power down, or see also Fig. 3 and Para. [0038], discloses the results of a query, such that the query results in two events, as shown in Fig. 3 (herein the two events represent the number of events ‘N’ being an integer (2) which is greater than one)); and a hardware processor configured to (Dayan, Para. [0007], discloses that the processing system comprises … a processor): for each event of events of the aggregate N (Dayan, Para. [0011], discloses to perform event aggregation on the correlated events): replay the events of the aggregate N to generate the state of the aggregate N; and provide the state of the aggregate N (Dayan, Para. [0007 and 0032], discloses that the query engine module is configured to filter and aggregate selected ones of the plurality of events stored in the event repository based upon a received query, and outputs the filtered and aggregated events (i.e., the state of the aggregate N) for presentation to a user, and as disclosed in Para. [0033], The presentation may include displaying data (or aggregation results) on a user's device. For example, it may include generating an HTML page and rendering it in a Web browser on a user's device); and 
Dayan fails to explicitly disclose but Kress teaches to receive a client key (Kress, Para. [0058], discloses a valid encryption key provided separately or in advance by the data retrieval module 222); and retrieve event input data for the event, a sequence number for the event, a persisted event signature for the event, and a prior event signature for an immediately prior event (Kress, Figs. 1-2 and Para. [0043], accordingly the metadata query module 224 may retrieve metadata that matches the metadata query 140 from the subscriber preference blockchain ledger 112, the access configuration blockchain ledger 114, and/or the data transaction blockchain ledger 138, and as disclosed in Para. [0039-0040], wherein the metadata may include other information, such as a transaction identifier/a data transaction record identifier (i.e., a sequence number), the date and time of the data transaction information receipt (i.e., event data), an initial (or hash) signature 240 of a prior data transaction (i.e., a persisted event signature), and a hash signature 242 (i.e., prior event signature), as depicted in Fig. 2); 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Kress’ into the teachings of ‘Dayan’, with a motivation to retrieve event input data for the event, a sequence number for the event, a persisted event signature for the event, and a prior event signature for an immediately prior event, as taught by Kress, from a blockchain decentralized secure data storage that stores records in a verifiable and permanent manner such that only authorized entities are permitted to access data; Kress, Abstract and Para. [0040].
Dayan as modified by Kress fails to explicitly disclose but Andrew teaches to generate a hash value by rehashing the event input data, the sequence number, and the prior event signature (Andrew, pdf page 8 (3.4 Block Graph Generation), an algorithm 2 that inputs an event ‘s signature (sgi), header (hgi) and body (bgi) graphs to compute an integrity proof digest (i.e., hash value, as disclosed in step 2 of the algorithm 2), and as disclosed in the last paragraph on pdf page 5, wherein the log events consist of a header (hgi) that captures the provenance (i.e., sequence number) of an event and a body (bgi) containing information about the event, such as what data is being access by whom); reencrypt the hash value using the client key to create a check signature for the event (Andrew, pdf page 7 (3.3 Signature Graph Generation; last paragraph) and pdf page 8 (first paragraph), discloses that a logger generates a signature, Sig, by signing the generated hash value (or digest) by using the Elliptic Curve Digital Signature Algorithm (ECDSA), such as illustrated in line 3 of Algorithm 1 “3  Sig ← Sign (Hash, sk);”, wherein “sk” represents logger’s private key. ECDSA uses smaller keys to achieve the same level of security as other algorithms (such as RSA), resulting in a faster signing algorithm); and determine whether the check signature is equal to the persisted event signature, the persisted event signature being different from the prior event signature (Andrew, pdf pages 10-11 (4. Log Integrity Verification), discloses an event signature verification algorithm 3 (steps 1-9) that verifies and returns a Boolean verification value “                        
                            
                                
                                    v
                                
                                
                                    i
                                
                            
                        
                    ” as “true or false” for the generated signatures. Wherein the generated signature, such as illustrated in line 3 of Algorithm 1 “3  Sig ← Sign (Hash, sk), is different from the event ‘s signature (sgi) used to compute the integrity proof digest (i.e., hash value), as disclosed in step 2 of the algorithm 2));
in response to the check signature being equal to the persisted event signature for each event of the events of the aggregate N: replay the events of the aggregate N to generate the state of the aggregate N (Andrew, pdf pages 10-11 (4. Log Integrity Verification), discloses an event based signature verification algorithm 3 that verifies and returns a Boolean verification value “                        
                            
                                
                                    v
                                
                                
                                    i
                                
                            
                        
                    ” as “true” for the generated signatures when the integrity of the event i in the subset of events related to an access request is verified, see step 5 and 9 of the algorithm 3. Algorithm 3 formalizes the steps an auditor takes to verify the integrity of a log event and the event signature prior to checking compliance. The input parameters are the event header (hgi), body (bgi), and signature (sgi) graphs, for an event i in the subset of events related to an access request); and in response to the check signature not being equal to the persisted event signature for each event of the events of the aggregate N, indicate that the aggregate N is not valid (Andrew, pdf pages 10-11 (4. Log Integrity Verification), discloses that if the signature verification process in line 5 fails (as shown in Signature verification Algorithm 3), the algorithm returns signature verification value “                        
                            
                                
                                    v
                                
                                
                                    i
                                
                            
                        
                    ” as ‘false’, and indicates that the integrity of the event i in the subset of events related to an access request has been compromised).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Andrew’ into the teachings of ‘Dayan’ as modified by ‘Kress’, with a motivation to determine whether the check signature is equal to a persisted event signature, as taught by Andrew, in order to verify the chain of events by creating a non-repudiable log events and utilize the distributed and immutable properties of block-chain technology to make the audit logs tamper-proof; Andrew, pdf page 2 (second paragraph).

Regrading claim 2, Dayan as modified by Kress in view of Andrew teaches the system of claim 1, wherein Dayan as modified by Kress fails to explicitly disclose but Andrew teaches generating an N-M hash value for an N-M event input data within the aggregate N comprises generating the N-M hash value by hashing the N-M event input data with an N-M sequence number and an N-M-1 signature (Andrew, pdf page 8 (3.4 Block Graph Generation), discloses an algorithm 2 that inputs an event ‘s signature (sgi), header (hgi) and body (bgi) graphs to compute an integrity proof digest (i.e., hash value, as disclosed in step 2 of the algorithm 2), and as disclosed in the last paragraph on pdf page 5, wherein the log events consist of a header (hgi) that captures the provenance (i.e., sequence number) of an event and a body (bgi) containing information about the event, such as what data is being access by whom).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Andrew’ into the teachings of ‘Dayan’ as modified by ‘Kress’, with a motivation to generate a hash value by hashing the event input data with its corresponding sequence number and a prior event signature, as taught by Andrew, in order to verify the chain of events by creating a non-repudiable log events and utilize the distributed and immutable properties of block-chain technology to make the audit logs tamper-proof; Andrew, pdf page 2 (second paragraph).

Regrading claim 3, Dayan as modified by Kress in view of Andrew teaches the system of claim 2, wherein Dayan as modified by Kress fails to explicitly disclose but Andrew teaches creating an N-M check signature using the N-M hash value comprises creating the N-M check signature by reencrypting the N-M hash value using the client key to create the N-M check signature (Andrew, pdf page 7 (3.3 Signature Graph Generation), discloses an algorithm 1 (step 3) to generate a signature graph such as “3. Sig ← Sign (Hash, sk);”, wherein “sk” represents logger’s private key).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Andrew’ into the teachings of ‘Dayan’ as modified by ‘Kress’, with a motivation to create the check signature by re-encrypting the hash value using the client key, as taught by Andrew, in order to verify the chain of events by creating a non-repudiable log events and utilize the distributed and immutable properties of block-chain technology to make the audit logs tamper-proof; Andrew, pdf page 2 (second paragraph).

Regrading claim 4, Dayan as modified by Kress in view of Andrew teaches the system of claim 3, wherein Dayan as modified by Kress fails to explicitly disclose but Andrew teaches determining that the check signature is equal toApplication Serial No. 15/931,200 Attorney Docket No. RIDGP002the persisted event signature comprises determining that the N-M check signature and an N- M signature are equal for M from 1 to N-2 (Andrew, pdf pages 10-11 (4. Log Integrity Verification), discloses an event based signature verification algorithm 3 (steps 1-9) that verifies and returns a Boolean verification value “Vi” as “true or false” for the generated signatures).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Andrew’ into the teachings of ‘Dayan’ as modified by ‘Kress’, with a motivation to determine that the check signature is equal to Application Serial No. 15/931,200 Attorney Docket No. RIDGP0022the persisted event signature, as taught by Andrew, in order to verify the chain of events by creating a non-repudiable log events and utilize the distributed and immutable properties of block-chain technology to make the audit logs tamper-proof; Andrew, pdf page 2 (second paragraph).

Regrading claim 5, Dayan as modified by Kress in view of Andrew teaches the system of claim 4, wherein Dayan as modified by Kress fails to explicitly disclose but Andrew teaches in response to an N-L check signature not being equal to an N-L signature for a given L, indicate that an N-L event is not valid (Andrew, pdf pages 10-11 (4. Log Integrity Verification), discloses that if the signature verification process in line 5 fails (as shown in Signature verification Algorithm 3), the algorithm returns signature verification value ‘Vi’ as ‘false’, and indicates that the integrity of the event i in the subset of events related to an access request has been compromised).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Andrew’ into the teachings of ‘Dayan’ as modified by ‘Kress’, with a motivation to indicate that an event is not a valid event, as taught by Andrew, after an auditor takes to verify the integrity of a log event in the subset of events and the event signature; Andrew, pdf page 10 (4. Log Integrity Verification).

Regrading claim 7, Dayan as modified by Kress in view of Andrew teaches the system of claim 1, wherein Dayan fails to explicitly disclose but Kress and Andrew further teaches the N-M sequence number is associated with an N-Mth event (Kress, Para. [0039], discloses that the data transaction module 220 may use blockchain technology to generate a data transaction record for the data transaction information of each data transaction and store the record in the data transaction blockchain ledger 138. The data transaction record may store the data transaction information as metadata in a body of the record. Wherein, the metadata may include other information, such as a transaction identifier/a data transaction record identifier (i.e., sequence number), and as disclosed in Andrew, last paragraph on pdf page 5, discloses that the log events consist of a header (hgi) that captures the provenance (i.e., sequence number) of an event and a body (bgi) containing information about the event, such as what data is being access by whom).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Andrew’ into the teachings of ‘Dayan’ as modified by ‘Kress’, with a motivation wherein the N-M sequence number is associated with an N-Mth event, as taught by Andrew, in order to verify the chain of events by creating a non-repudiable log events and utilize the distributed and immutable properties of block-chain technology to make the audit logs tamper-proof; Andrew, pdf page 2 (second paragraph).

Regrading claim 9, Dayan as modified by Kress in view of Andrew teaches the system of claim 1, wherein Dayan as modified by Kress fails to explicitly disclose but Andrew teaches a specific event input data is provided in response to the request (Andrew, pdf page 10, discloses input parameters are the event header (hgi), body (bgi), and signature (sgi) graphs, for an event i in the subset of events related to an access request).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Andrew’ into the teachings of ‘Dayan’ as modified by ‘Kress’, with a motivation wherein a specific event input data is provided in response to the request, as taught by Andrew, in order to verify the integrity of a log event and the event signature; Andrew, pdf page 10.

Regarding claim 10, the claim is drawn to a method corresponding to a system of using same as claimed in claim 1. Therefore, the rejection(s) set forth above with respect to the system claim 1 is equally applicable to the claim 10 of the method.

Regarding claim 11, the claim is drawn to a computer program product corresponding to a system of using same as claimed in claim 1. Therefore, the rejection(s) set forth above with respect to the system claim 1 is equally applicable to the claim 11 of the computer program product.

Regrading claim 12, Dayan teaches a system for creating a projection (Dayan, Para. [0038] and Fig. 3 shows an example 300 of displaying the results of a query. In this example, the query results in two events (as shown in FIG. 3) A and B (i.e., the graph shown in Fig. 3 projects events A and B)), comprising an interface configured to (Dayan, Para. [0007], discloses a processing system comprises a query engine module (i.e., an interface)): receive request to create the projection up to a target event in an aggregate N, wherein the aggregate N comprises an aggregate that has N events (Dayan, Para. [0032], discloses that the query engine 208 may receive a query and consult the event repository 202 and system information (metadata) 210. Based upon the query and the information obtained from the event repository 202 and/or the system information 210, the query engine 208 generates query results. The results are output, for example to a display 212 or other reporting system accessible to a user, such as projected in graph shown (in Fig. 3]) for events A and B resulted in response to the received query, see para. [0038])), N being an integer equal to or greater than one (Dayan, Fig. 2A and Para. [0033], discloses that, in block 226, event aggregation is performed after the query engine 208, in block 222, selects events (i.e., N events) that are relevant to the query and ignores the ones that are not. For example, if there are events representing that 8,000 servers out of 10,000 have power down, the aggregation means replacing or augmenting the 8,000 events (herein aggregating the 8,000 events represents the number of events ‘N’ being an integer (8,000) which is greater than one) with an event to the effect that 80% of the servers have power down, or see also Fig. 3 and Para. [0038], discloses the results of a query, such that the query results in two events, as shown in Fig. 3 (herein the two events represent the number of events ‘N’ being an integer (2) which is greater than one)); and a hardware processor configured to (Dayan, Para. [0007], discloses a processing system comprises a processor): for each event of events of the aggregate N (Dayan, Para. [0011], discloses to perform event aggregation on the correlated events): replay the events of the aggregate N to generate the projection; and provide the projection (Dayan, Para. [0032], discloses that the query engine 208 may receive a query and consult the event repository 202 and system information (metadata) 210. Based upon the query and the information obtained from the event repository 202 and/or the system information 210, the query engine 208 generates query results. The results are output, for example to a display 212 or other reporting system accessible to a user, such as projected in graph shown (in Fig. 3]) for events A and B resulted in response to the received query, see para. [0038]), and/or see also Para. [0007 & 0032], discloses that the query engine module is configured to filter and aggregate selected ones of the plurality of events stored in the event repository based upon a received query, and to output the filtered and aggregated events for presentation to a user, such as projected in graph shown (in Fig. 3]) for events A and B resulted in response to the received query, see para. [0038])); and 
Dayan fails to explicitly disclose but Kress teaches to receive a client key (Kress, Para. [0058], discloses a valid encryption key provided separately or in advance by the data retrieval module 222); and retrieve event input data for the event, a sequence number for the event, a persisted event signature for the event, and a prior event signature for an immediately prior event (Kress, Figs. 1-2 and Para. [0043], accordingly the metadata query module 224 may retrieve metadata that matches the metadata query 140 from the subscriber preference blockchain ledger 112, the access configuration blockchain ledger 114, and/or the data transaction blockchain ledger 138, and as disclosed in Para. [0039-0040], wherein the metadata may include other information, such as a transaction identifier/ a data transaction record identifier (i.e., a sequence number), the date and time of the data transaction information receipt (i.e., event input data), an initial (or hash) signature 240 of a prior data transaction (i.e., a prior event signature when N being an integer is greater than one and/or a persisted event signature when N being an integer equal to one), as depicted in Fig. 2); 
generate a hash value by rehashing the event input data, the sequence number, and the prior event signature (Kress, Para. [0039-0040], discloses to generate a cryptographic hash signature 242 (i.e., a hash value) by performing a cryptographic hash of the record 234. Wherein, the data transaction record 234 may store the data transaction information as metadata in a body 236 of the record 234. Wherein, the metadata may include other information, such as a transaction identifier/ a data transaction record identifier (i.e., a sequence number), the date and time of the data transaction information receipt (i.e., event input data), and an initial (or hash) signature 240 of a prior data transaction (i.e., a prior event signature when N being an integer is greater than one));
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Kress’ into the teachings of ‘Dayan’, with a motivation to generate a hash value by rehashing the event input data, the sequence number, and the prior event signature, as taught by Kress, in order to permit access for data by implement blockchain technology that provides a decentralized secure data storage for storing records in a verifiable and permanent manner; Kress, Abstract and Para. [0040].
Dayan as modified by Kress fails to explicitly disclose but Andrew teaches to generate a hash value by rehashing the event input data, the sequence number, and the prior event signature (Andrew, pdf page 8 (3.4 Block Graph Generation), an algorithm 2 that inputs an event ‘s signature (sgi), header (hgi) and body (bgi) graphs to compute an integrity proof digest (i.e., hash value, as disclosed in step 2 of the algorithm 2), and as disclosed in the last paragraph on pdf page 5, wherein the log events consist of a header (hgi) that captures the provenance (i.e., sequence number) of an event and a body (bgi) containing information about the event, such as what data is being access by whom); reencrypt the hash value using the client key to create a check signature for the event (Andrew, pdf page 7 (3.3 Signature Graph Generation; last paragraph) and pdf page 8 (first paragraph), discloses that a logger generates a signature, Sig, by signing the generated hash value (or digest) by using the Elliptic Curve Digital Signature Algorithm (ECDSA), such as illustrated in line 3 of Algorithm 1 “3  Sig ← Sign (Hash, sk);”, wherein “sk” represents logger’s private key. ECDSA uses smaller keys to achieve the same level of security as other algorithms (such as RSA), resulting in a faster signing algorithm); and determine whether the check signature is equal to the persisted event signature, the persisted event signature being different from the prior event signature (Andrew, pdf pages 10-11 (4. Log Integrity Verification), discloses an event signature verification algorithm 3 (steps 1-9) that verifies and returns a Boolean verification value “                        
                            
                                
                                    v
                                
                                
                                    i
                                
                            
                        
                    ” as “true or false” for the generated signatures. Wherein the generated signature, such as illustrated in line 3 of Algorithm 1 “3  Sig ← Sign (Hash, sk), is different from the event ‘s signature (sgi) used to compute the integrity proof digest (i.e., hash value), as disclosed in step 2 of the algorithm 2)); in response to the check signature being equal to the persisted event signature for each event of the events of the aggregate N: replay the events of the aggregate N to generate the state of the aggregate N (Andrew, pdf pages 10-11 (4. Log Integrity Verification), discloses an event based signature verification algorithm 3 that verifies and returns a Boolean verification value “                        
                            
                                
                                    v
                                
                                
                                    i
                                
                            
                        
                    ” as “true” for the generated signatures when the integrity of the event i in the subset of events related to an access request is verified, see step 5 and 9 of the algorithm 3. Algorithm 3 formalizes the steps an auditor takes to verify the integrity of a log event and the event signature prior to checking compliance. The input parameters are the event header (hgi), body (bgi), and signature (sgi) graphs, for an event i in the subset of events related to an access request); and 
in response to the check signature not being equal to the persisted event signature for each event of the events of the aggregate N, indicate that the aggregate N is not valid (Andrew, pdf pages 10-11 (4. Log Integrity Verification), discloses that if the signature verification process in line 5 fails (as shown in Signature verification Algorithm 3), the algorithm returns signature verification value “                        
                            
                                
                                    v
                                
                                
                                    i
                                
                            
                        
                    ” as ‘false’, and indicates that the integrity of the event i in the subset of events related to an access request has been compromised).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Andrew’ into the teachings of ‘Dayan’ as modified by ‘Kress’, with a motivation to determine whether the check signature is equal to a persisted event signature, as taught by Andrew, in order to verify the chain of events by creating a non-repudiable log events and utilize the distributed and immutable properties of block-chain technology to make the audit logs tamper-proof; Andrew, pdf page 2 (second paragraph).
  
Regarding claims 13-16 and 18, the claims are drawn to a system for querying a state of an aggregate N corresponding to a system for creating a projection of using same as claimed in claims 2-5 and 7, respectively. Therefore, the rejection(s) set forth above with respect to the system claims 13-16 and 18 are equally applicable to the system claims 2-5 and 7, respectively.

Regarding claim 20, the claim is drawn to a method corresponding to a system of using same as claimed in claim 12. Therefore, the rejection(s) set forth above with respect to the system claim 12 is equally applicable to the claim 20 of the method.

Regarding claim 21, the claim is drawn to a computer program product corresponding to a system of using same as claimed in claim 12. Therefore, the rejection(s) set forth above with respect to the system claim 12 is equally applicable to the claim 21 of the computer program product.

Claims 6, 8, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dayan as modified by Kress in view of Andrew, as applied above, and further in view of Watanabe; Hiroshi et al. (US 2018/0076957 A1), hereinafter (Watanabe).

Regrading claim 6, Dayan as modified by Kress in view of Andrew teaches the system of claim 5, wherein Dayan as modified by Kress in view of Andrew fails to explicitly disclose but Watanabe teaches the N-L signature is determined by reading a prior N-L event (Watanabe, Para. [0031], discloses to check if this electronic signature 1 is really owned by the user of the wallet 1, this electronic signature 1 may be decrypted by the public key 1 (i.e., by reading public key 1 from wallet 1) and then compared with the public key 2 and the hash value 1, which are stored in the wallet 2. (The same verification process can be used for N-L event signature)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Watanabe’ into the teachings of ‘Dayan’ as modified by ‘Kress’ in view of ‘Andrew’, with a motivation to determine the N-L signature, as taught by Watanabe, in order to detect and prevent improper block-chain transactions; Watanabe, Para. [0502].

Regrading claim 8, Dayan as modified by Kress in view of Andrew teaches the system of claim 7, wherein Dayan as modified by Kress in view of Andrew fails to explicitly disclose but Watanabe teaches the N-M sequence number is gapless, sequential, and unique (Watanabe, Fig. 6, illustrates a public keys (N-1, N, N+1) associated with the wallets (N-1, N, N+1), herein the public keys represents the sequence numbers, which are gapless, sequential and unique).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Watanabe’ into the teachings of ‘Dayan’ as modified by ‘Kress’ in view of ‘Andrew’, with a motivation to provide a gapless, sequential and unique sequence number, as taught by Watanabe, in order to generate a hash value from content(s) of the wallet, public key of the wallet and signature by using hash function; Watanabe, Para. [0029].

Regarding claims 17 and 19, the claims are drawn to a system for querying a state of an aggregate N corresponding to a system for creating a projection of using same as claimed in claims 6 and 8, respectively. Therefore, the rejection(s) set forth above with respect to the system claims 6 and 8 are equally applicable to the system claims 17 and 19, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose contact number is 571-272-1239. The examiner can normally be reached on Monday-Friday: 8:00AM – 4:00PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496